Citation Nr: 9906523	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-28 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for left knee and leg 
conditions as secondary to the veteran's service-connected 
right below-the-knee amputation.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION


The veteran had active service from April 1955 to October 
1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision of the RO.  

The Board notes the veteran has raised a claim of entitlement 
to an increased rating for his service-connected right below-
the-knee amputation and for a total disability rating based 
on unemployability for compensation purposes.  There is no 
record in the veteran's claims folder that these claims have 
been adjudicated by the RO.  They are referred to the RO for 
appropriate action.  



FINDING OF FACT

The veteran's claim that he has current left knee and leg 
disability due to his service-connected right below-the-knee 
amputation is plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for a left knee and leg conditions as 
secondary to the service-connected right below-the-knee 
amputation.  38 U.S.C.A. §§ 1131, 5107(a), 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.310(a) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION


A.  Well-Grounded Claim.  

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  This threshold requirement is 
critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997);  Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect the claim 
is "plausible" or "possible" is required.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a).  Grottveit  v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether a claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

In this case, the veteran contends his left knee and leg 
conditions are secondary to his service-connected right 
below-the-knee amputation.  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  The veteran still has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual his claim is well grounded, however.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  When a 
veteran contends his service-connected disability has caused 
a new disability, he must submit competent medical evidence 
of a causal relationship between the two disabilities to 
establish a well-grounded claim (a standard similar to the 
third requirement of Caluza).  Jones v. Brown, 7 Vet. 
App. 134 (1994).

In the case at hand, the veteran was first granted service 
connection for a right below-the-knee amputation in a rating 
action issued in December 1962.  The current claim is based 
on assertions by the veteran that he currently suffers from a 
left knee and leg conditions caused by undue stress put on 
his left leg as the result of the right leg amputation.  

A letter received in July 1997 from John H. Cathcart, III, 
M.D., states that the veteran suffers from arthritis of the 
left knee and that he had severe injury to his left knee in 
an accident occurring in 1992 or 1993.  The injury apparently 
occurred when the floor gave out beneath the veteran's left 
foot in his mobile home.  Dr. Cathcart reports the veteran as 
having to have used crutches for 6 to 8 months after the 
injury, though he admits to a lack of first hand evidence of 
the extent of the injury the veteran suffered at that time.

This accident is also noted in VA treatment reports dated in 
May 1996.  Those treatment reports show a diagnosis of 
"degenerative joint disease, probable osteoarthritis" of 
the veteran's left knee.  The report of an x-ray study of the 
veteran's left knee administered in conjunction with that 
examination states that "there [was] almost complete loss of 
joint space medially.  There [were] pronounced hypertrophic 
changes."  

This history of trauma to the veteran's left knee was also 
reported by the veteran at his May 1998 hearing before a 
local Hearing Officer (see page 6 of hearing transcript).  
The veteran stated that he did not see a doctor concerning 
the injury to his left knee at the time of the injury (which 
he stated occurred in 1994).  

Significantly, the July 1997 letter from Dr. Cathcart also 
stated the following concerning the veteran's left knee and 
leg condition:

I have explained to [the veteran] that I 
[could not] truly say that his right leg 
injury [was] the cause of his arthritis 
of left knee, but I [could] tell that it 
was accelerated by the above.  

Mechanically, there [was] no question 
that [the veteran's] symptoms involving 
his left knee [had] increased due to the 
fact that he [could not] share the load 
equally between right and left knee...

With this in mind, I feel that [the 
veteran's] left knee arthritis [had] been 
increased, or symptoms [had] been 
accelerated, due to the fact he [was] an 
amputee.  

Although this medical opinion does not suggest that the right 
below-the-knee amputation is the cause of any current left 
knee and leg condition, the opinion does contain evidence 
suggesting that the veteran's service-connected right below-
the-knee amputation had aggravated his left knee and leg 
conditions.  Under the Court's ruling in Allen v. Brown, if a 
service-connected disability is shown to have aggravated a 
nonservice-connected disability, service connection may be 
granted for any increment in severity of the nonservice-
connected disability attributable to service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Hence, in order for a claim for secondary service connection 
to be found well grounded, a veteran must submit competent 
medical evidence of a causal relationship between the two 
disabilities.  The letter from Dr. Cathcart clearly suggests 
such a secondary relationship.  The Board must conclude, 
under the test set forth in Jones, that the veteran's claim 
of service connection for left knee and leg conditions as 
secondary to his service-connected right below-the-knee 
amputation is well grounded.  



ORDER

As the veteran has submitted a well-grounded claim of 
secondary service connection for left knee and leg 
conditions, the appeal is allowed subject to further action 
as discussed hereinbelow.  



REMAND

As the Board has found the veteran's claim of service 
connection for left knee and leg conditions is well grounded, 
the VA is under a statutory duty to assist the veteran with 
the development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The Court has 
held this duty includes the performance of an adequate VA 
medical examination.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The RO should therefore schedule the veteran for a 
VA examination.

At a May 1998 hearing before a local hearing officer, the 
veteran reported that his left knee and leg had been examined 
by a VA physician since filing his claim in September 1996 
(see pages 4 and 5 of hearing transcript).  The veteran's 
claims folder contains no records of such treatment.  These 
records (and any other records of treatment not currently in 
the claims folder) should be obtained and associated with the 
claims folder.

Finally, the veteran also reported at his May 1998 hearing 
that he had applied for disability benefits from the Social 
Security Administration (SSA) (see page 6 of hearing 
transcript).  A preliminary review of the veteran's claims 
file shows that much of the evidence used in the SSA 
determination has yet to be associated with the veteran's VA 
record.  Furthermore, there is no indication the RO has 
requested such information from the SSA.  The Court has held 
the VA has a duty to attempt to secure all records of the SSA 
regarding the veteran's rating of unemployability for SSA 
purposes.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  

For the reasons stated above, this case is hereby REMANDED to 
the RO for the following actions:

1.	The RO should take appropriate 
steps to contact the veteran in order 
to ask him to identify (names, 
addresses, dates) all VA and non-VA 
medical providers who have provided 
treatment to him for left knee and 
leg conditions since service.  The 
Board notes VA treatment of the 
veteran's left knee and leg since 
September 1996 has been specifically 
referred to in the record.  After 
obtaining a consent to the release of 
medical records from the veteran, the 
RO should contact any identified 
treatment source and request copies 
of all records of treatment so that 
they can associated with the record.  

2.	The RO should obtain from the 
Social Security Administration the 
records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as the medical 
records relied upon concerning that 
claim.

3.	The RO should schedule the veteran 
for a VA examination in order to 
determine the nature and likely 
etiology of the claimed left knee and 
leg conditions.  The veteran's claims 
folder should be made available to 
the examining physician for review in 
conjunction with the examination.  
All indicated testing should be 
performed in this regard.  Based on 
his/her review of the case, the 
examiner should be asked to comment 
on the medical probability that the 
veteran's service-connected right 
below-the-knee amputation either 
caused or aggravated current left 
knee and leg disability.  In so 
doing, the examiner should comment 
upon the opinion set forth in the 
letter received in July 1997 from Dr. 
Cathcart.  

4.	When the development requested 
hereinabove is completed, the claim 
should be reviewed by the RO.  In the 
event any determination remains 
adverse to the veteran, the claims 
folder and the assembled data should 
be returned to the Board for 
completion of appellate review after 
compliance with the provisions of 
38 U.S.C.A. § 7105.  No action is 
required by the veteran unless he 
receives further notice.  

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


